This is an action of ejectment. The plaintiff to prove his title made evidence by record that showed title in Stephen C. Jackson in severally in 1853. He then put in evidence a judgment-roll in an action wherein he was *Page 183 
plaintiff and Jackson defendant. That action was in the City Court of Brooklyn. Judgment was had by default for want of an answer. It was entered on the records of that court Nov. 19, 1856. The reception of the roll in evidence was objected to on the ground that it would not affect the defendants in this action, as it showed a judgment by default, which was not docketed in the office of the clerk of the court in which it was recovered, nor in the office of the clerk of the county in which the lands lay. The plaintiff sought to meet the objection by putting in evidence, from the office of the clerk of that court, Judgment Book No. 4, which had, on some of the first pages of it, an alphabetical index at all the letters of the alphabet except J; at letter I of which index appeared the name "Jackson, Stephen C.," in the first column; the name "Bernard Sheridan" in the second column; the figures "103" in the third column; and at page 103 of the book an entry of the same names thus: "Bernard Sheridan agst. Stephen C. Jackson. Filed November 19, 1856, 11:48 A.M., Lewis  Reeves, attorneys;" and then followed on intotidem verbis the entry of a judgment, with all the recitals and statements, and adjudication, and the signature of the clerk with his official title. The plaintiff then made other proof showing the possession of defendant Linden, the rental value of the premises, and the service of a tax notice upon Jackson, and the payment of money by John Andrews, trustee, to redeem; and rested his case. The defendants moved to dismiss the complaint, on the ground that the judgment offered in evidence could not affect any of the defendants in this action, for the same reason that the reception of it in evidence was objected to. The trial court sustained the objection and dismissed the plaintiff's complaint, holding and deciding that the judgment of the City Court was never docketed in the office of the clerk of that court, and that the plaintiff showed no cause of action against the defendants. The General Term sustained the holding and decision of the City Court. We think that the court below did right.
A judgment in ejectment by default is not conclusive against persons claiming under the defendant in it, unless it has been *Page 184 
for three years docketed in the office of the clerk of the court in which it is rendered. It is not conclusive at common law. (Sheridan v. Andrews, 49 N.Y. 478-480.) It is not conclusive by the Revised Statutes, nor by subsequent statutes. (2 R.S. 309, §§ 36, 38; Laws of 1862, ch. 485, p. 977, § 1.) No other statute than these is cited. The docket of judgments which the clerk of every court of record must keep (2 R.S. 360, § 13) is another thing from the book of judgments which he must also keep. (Old Code, § 279; New Code, § 1236.) The Codes require of the clerk that he keep two kinds of books; one a "judgment book" (Old Code, §§ 279, 280; New Code, § 1236), and another a docket of judgments. (Old Code, § 282; New Code, §§ 1245, 1246.) They are not alike. The latter is the one in which judgments are to be docketed. Unless entered in that, they are not docketed, as that word is used in the statutes. The judgment on which the plaintiff relied was not shown to have been entered in the docket-book of the clerk of the court. Hence it was not docketed, and did not have the effect upon the defendants which the Revised Statutes give to a judgment in ejectment by default. Thus the plaintiff failed to show a title prevalent against the possessory right of the defendants.
The judgment appealed from should be affirmed.
All concur.
Judgment affirmed.